Citation Nr: 1600899	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-47 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a respiratory disability, claimed as sinusitis and/or asthma.

6.  Entitlement to service connection for a bilateral hand disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a bilateral foot disability.

9.  Entitlement to service connection for scarring formation.

10.  Entitlement to service connection for a disability of the collar bone.

11.  Entitlement to service connection for a bilateral shoulder disability.

12.  Entitlement to service connection for a heart disability.

13.  Entitlement to service connection for bilateral hearing loss.

14.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, November 2010 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The January 2009 rating decision denied entitlement to service connection for all issues on appeal except entitlement to service connection for a low back disability, which was denied in the November 2010 rating decision and entitlement to service connection for a bilateral shoulder disability, a heart disability, bilateral hearing loss and entitlement to a TDIU, which were denied in a January 2015 rating decision.  

Initially, the Board notes that although the Veteran did not file a specific notice of disagreement (NOD) with respect to entitlement to service connection for a low back disability, as the November 2010 rating decision for such was issued simultaneous with a November 2010 statement of the case (SOC), the Veteran did perfect an appeal for such and the claim has been been certified to the Board.  Accordingly, the Board will accept jurisdiction of the claim.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The Veteran's December 2010 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  However, in March 2015 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).

Evidence received by the Agency of Original Jurisdiction (AOJ) prior to the transfer of the record to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition.  If the SOC and any prior supplemental statement of the case (SSOC) were prepared before the receipt of the additional evidence, an SSOC will be furnished to the Veteran and his representative as provided in § 19.31 unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).

The AOJ furnished the Veteran and his representative with an SOC issued in November 2010, which considered the evidence of record at that time for the issues of entitlement to service connection for a bilateral eye disability, fibromyalgia, a neck disability, hypertension, a respiratory disability, a bilateral hand disability, a low back disability, a bilateral foot disability, scarring formation, and a disability of the collar bone.  However, in January 2015 private medical records were subsequently associated with the record, prior to certification of the appeal to the Board later that same month.  However, as the claims must be remanded for identified VA treatment records, further discussion of such is not necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a June 2015 rating decision, the AOJ denied entitlement to service connection for a bilateral shoulder disability, a heart disability, bilateral hearing loss and entitlement to a TDIU.  In June 2015, the Veteran submitted a timely NOD.  The record does not reflect a SOC has been issued with respect to these claims.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC on the issues of entitlement to service connection for a bilateral shoulder disability, a heart disability, bilateral hearing loss and entitlement to a TDIU.

In December 2014 and January 2015, VA Forms 21-4142, Authorization and Consent to Release Information to Department of Veteran's Affairs, the Veteran indicated treatment from 1953 to the present from the Central Alabama Veterans Health Care System (CAVHCS).  However, the only VA treatment records associated with the Veteran's claims file are dated in February 2010.  Thus, on remand, VA treatment records from the CAVHCS (formerly the Montgomery and Tuskegee VA medical centers), since 1953 to the present (excluding the February 2010 records already associated with claims file), should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC pursuant to the NOD received in June 2015, as to the rating decision in June 2015, which the Veteran is appealing for entitlement to service connection for a bilateral shoulder disability, a heart disability, bilateral hearing loss and entitlement to a TDIU.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received for any issue, should the issue be forwarded to the Board for appellate consideration.

2.  Obtain the Veteran's VA treatment records from the CAVHCS (formerly the Montgomery and Tuskegee VA medical centers), since 1953 to the present (excluding the February 2010 records already associated with claims file), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal, with consideration of evidence associated with the claims file since the issuance of the November 2010 SOC.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




